 Case 2:19-cv-04262-GW-FFM Document 76 Filed 07/29/20 Page 1 of 2 Page ID #:848

                                                                                      JS-6
1    Shaun Setareh (SBN 204514)
      shaun@setarehlaw.com
2    William M. Pao (SBN 219846)
      william@setarehlaw.com
3    SETAREH LAW GROUP
     315 South Beverly Drive, Suite 315
4    Beverly Hills, California 90212
     Telephone (310) 888-7771
5    Facsimile (310) 888-0109
6    Attorneys for Plaintiff
     BENHAM SOLEIMANI
7

8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10                               LOS ANGELES DIVISION
11

12    BENHAM SOLEIMANI, an individual              Case No. CV 19-4262-GM-FFMx
13                Plaintiff,                       Assigned For All Purposes To The
                                                   Honorable George H. Wu, Courtroom 9D
14          vs.
                                     ORDER FOR DISMISSAL OF
15    LIBERTY HARDWARE MFG. CORP; ENTIRE ACTION WITH
      MASCO CORPORATION; HOME        PREJUDICE
16    DEPOT, U.S.A., INC. and DOES 1
      through 100
17
                  Defendants.                      Action Filed: March 26, 2018
18

19

20

21

22

23

24

25

26

27

28


                     [PROPOSED] ORDER FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
Case 2:19-cv-04262-GW-FFM Document 76 Filed 07/29/20 Page 2 of 2 Page ID #:849



  1                                           ORDER
  2        The Court, having considered, accepted, and approved the Stipulation for
  3 Dismissal between the parties, ORDERS that the entire action is hereby

  4 dismissed with prejudice.

  5        IT IS SO ORDERED.
  6

  7 DATED: July 29, 202                               _________________________
  8
                                                      Hon. George H. Wu
                                                      U.S. District Judge
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28



                      [PROPOSED] ORDER FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
